        Case 4:19-cr-00057-BMM Document 42 Filed 11/26/19 Page 1 of 2



CASSADY A. ADAMS
Assistant U.S. Attorney
U.S. Attorney=s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Cassady.Adams@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 19-57-GF-BMM

                         Plaintiff,
                                              MOTION IN LIMINE
           vs.                                CONCERNING POLYGRAPH
                                              EVIDENCE
 JOSHUA JAMES BIRDRATTLER,

                         Defendant.



      The United States of America, represented by Cassady A. Adams, Assistant

United States Attorney for the District of Montana, moves the Court in limine for

an order allowing the government to present testimony about the circumstances of


                                         1
         Case 4:19-cr-00057-BMM Document 42 Filed 11/26/19 Page 2 of 2



the pre-polygraph examination conducted by S.A. Smiedala and the F.B.I.’s policy

about recording such examinations if the Court intends to give the cautionary

instruction about the F.B.I.’s decision not to record the pre-polygraph examination

in this case.

       The United States contacted counsel for the defendant regarding this motion

in limine, and the defense objects.

       DATED this 26th day of November, 2019.

                                      KURT G. ALME
                                      United States Attorney

                                      /s/ Cassady A. Adams
                                      CASSADY A. ADAMS
                                      Assistant U. S. Attorney




                                         2
